Judgment affirmed, without costs of this appeal to either party. All concur, except Dowling, J., not voting, and Harris, J., who dissents and votes for reversal and for dismissal of the claim. (The judgment is for claimant on a claim for damages for the death of claimant’s intestate alleged to have resulted by reason of an automobile, which he was operating, running into bumps and depressions in a State highway. Claimant appeals from that part of the judgment which reduces the amount of the claim.) Present — Dowling, Harris, McCurn, Larkin and Love, JJ.